Citation Nr: 0333018	
Decision Date: 11/25/03    Archive Date: 12/10/03

DOCKET NO.  02-03 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manchester, New Hampshire


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional testicular disability claimed as due to a 
bilateral epididymectomy performed at a VA facility on June 
2, 1986.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The veteran served on active duty from August 1956 to 
February 1958.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2001 decision by the RO in Manchester, 
New Hampshire that denied entitlement to compensation under 
38 U.S.C.A. § 1151 for additional testicular disability 
claimed as due to a bilateral epididymectomy performed at a 
VA facility on June 2, 1986.  A Board hearing was requested 
and scheduled, but by a statement dated in October 2002, the 
veteran withdrew his hearing request.


REMAND

The Board finds that although additional delay is 
regrettable, further development is necessary prior to 
appellate review.

The Veterans Claims Assistance Act of 2000 (VCAA) was signed 
into law shortly before the initiation of this appeal.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002).  This liberalizing law is applicable to this appeal.  
The VA promulgated regulations to implement the provisions of 
the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and implementing regulations essentially 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
The veteran must be notified of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate his claims.  As 
part of that notice, the RO must indicate which portion of 
that information and evidence, if any, is to be provided by 
the claimant, and which portion, if any, the Secretary will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002).  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The Board finds that the veteran has not received the notice 
prescribed by 38 U.S.C.A. § 5103(a) (West 2002) and 
Quartuccio, supra.  Hence this case must be remanded in order 
for the RO to provide the veteran and his representative with 
such notice.

It appears that all of the pertinent VA medical records are 
not associated with the claims file.  The RO should attempt 
to obtain all VA medical records pertaining to the June 2, 
1986 surgery, including consent forms and follow-up treatment 
reports.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the agency, 
and must be obtained if the material could be determinative 
of the claim).

Finally, the Board finds that the RO should obtain a VA 
medical opinion by a physician specializing in urology as 
such an opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A (d) (West 2002).  The examiner should 
review the veteran's claims file and medical records, and 
should opine as to whether the veteran has additional 
disability of the testicles resulting from VA surgery on June 
2, 1986.  If there is such additional disability, the doctor 
should indicate whether such additional disability was caused 
by carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA 
in furnishing the hospital care, medical or surgical 
treatment, or was caused by an event not reasonably 
foreseeable.

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO should provide the veteran 
with a VCAA notice letter regarding his 
claim for compensation under 38 U.S.C.A. 
§ 1151 for additional testicular 
disability claimed as due to a bilateral 
epididymectomy performed at a VA facility 
on June 2, 1986.

2.  The RO should obtain all VA medical 
records pertaining to the June 2, 1986 
surgery, including consent forms and 
follow-up treatment reports.

3.  The RO should obtain a medical 
opinion by a physician specializing in 
urology.  The physician should be asked 
to review the veteran's claims file and 
medical records and opine as to whether 
the veteran has additional disability of 
the testicles resulting from a bilateral 
epididymectomy performed at a VA facility 
on June 2, 1986.

If there is such additional disability, 
the examiner should indicate whether such 
additional disability was (1) caused by 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of the VA 
in furnishing the hospital care, medical 
or surgical treatment, or (2) was caused 
by an event not reasonably foreseeable.

4.  Following completion of the 
foregoing, the RO should readjudicate the 
veteran's claim for compensation under 38 
U.S.C.A. § 1151 for additional testicular 
disability claimed as due to a bilateral 
epididymectomy performed at a VA facility 
on June 2, 1986.  If the claim is denied, 
the veteran and his representative should 
be issued a supplemental statement of the 
case, and given time to respond.  The 
case should then be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


